Opinion issued August 28, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00266-CV
                           ———————————
      JOEL A. STOLARKSI AND ELLEN C. STOLARSKI, Appellants
                                        v.
  RONALD BELDEN, INDIVIDUALLY AND ON BEHALF OF RBLB II,
   INC. D/B/A BELDEN AUTOMOTIVE AND TIRE AND TEXAS RLB
                  INVESTMENTS, L.P., Appellees



                    On Appeal from the 73rd District Court
                            Bexar County, Texas
                     Trial Court Case No. 2011-CI-10586


                         MEMORANDUM OPINION

      Appellants have filed a motion to dismiss the appeal. No opinion has issued.

Further, although appellants failed to include a certificate of conference in their
motion, more than 10 days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.



                                  PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                           2